Exhibit 10.4

AGREEMENT

THIS AGREEMENT (the “Agreement”) dated as of April 8, 2020, is between Aravive,
Inc., a Delaware corporation (the “Company”), and Srinivas Akkaraju, a
non-employee director of the Company (the “Participant”). Capitalized terms used
herein without definition shall have the meaning ascribed such terms in the 2014
Equity Incentive Plan and the 2019 Equity Incentive Plan (the “Plans”).

WHEREAS, the Participant is the holder of the Options set forth on the annexed
Schedule A issued under the Company’s 2014 Equity Incentive Plan and the 2019
Equity Incentive Plan (herein, together, the “Options”, and individually, any
“Option”); and

WHEREAS, the Company and the Participant desire to amend all of the Options held
by the Participant to provide that, to the extent vested, such Options shall
remain outstanding and exercisable following the Participant’s resignation as a
director (the “Resignation Date”) until the earlier of (a) the one year
anniversary of the Resignation Date, and (b) the end of the Term as set forth in
the written agreement between the Company and Participant evidencing the terms
of the Options (the “Award Agreements”) .

WHEREAS, the Company and the Participant desire to amend the Option included in
Schedule A to purchase 7,500 shares of common stock of the Company granted to
the Participant on September 12, 2019 under the 2019 Equity Incentive Plan to
provide that, vesting of such Option shall be accelerated such that the Option
shall be fully vested on the Resignation Date.

NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter set forth and for other good and valuable consideration, receipt and
sufficiency of which is hereby acknowledged, the parties hereto have agreed, and
do hereby agree, as follows:

1.  Option Exercise Extension. Effective as of the date hereof, notwithstanding
anything to the contrary set forth in the Plans or any Award Agreement,
immediately upon the Participant’s resignation as a director, any Option which
is vested at the time of such resignation (including the Option to purchase
7,500 shares of common stock of the Company issued September 12, 2019 under the
2019 Equity Incentive Plan) shall remain exercisable (in accordance with the
requirements of the respective Plans), until the earlier of (a) the one year
anniversary of the Resignation Date, and (b) the end of the applicable Term as
set forth in the applicable Award Agreement. This Section 1 shall amend any term
to the contrary contained in the Plans and any Award Agreement of the
Participant under the Plans outstanding on the date hereof.

2.  Acceleration of Vesting. Effective as of the date hereof, notwithstanding
anything to the contrary in the Plans or any Award Agreement, immediately upon
the Participant’s resignation as a director, vesting of the Option to purchase
7,500 shares of common stock of the Company granted to Participant on September
12, 2019 under the 2019 Equity Incentive Plan shall be accelerated such that the
Option shall be fully vested on the Resignation Date. This Section 2 shall amend
any term to the contrary contained in the 2019 Equity Incentive Plan and any
Award Agreement of the Participant under the 2019 Equity Incentive Plan
outstanding on the date hereof.

3. Non-Disparagement.  Participant agrees not to disparage the Company or the
Company’s officers, directors, employees, shareholders (in their capacities as
shareholders of the Company), parents, subsidiaries, affiliates, and agents (in
their capacities as agents of the Company), in any manner likely to be harmful
to them or their business, business reputation, or personal reputation and
Participant is not aware of any basis for any legal claims against the Company,
its officers, directors, employees, shareholders (in their capacities as
shareholders of the Company), parents, subsidiaries, affiliates, or agents (in
their capacities as agents of the Company) relating to such matters. The Company
agrees, and

--------------------------------------------------------------------------------

agrees to direct its officers and directors, not to disparage Participant in any
manner likely to be harmful to Participant’s business, business reputation or
personal reputation and the Company and its officers and directors are not aware
of any basis for any legal claims against Participant relating to such
matters.  Notwithstanding the foregoing, both Participant and the Company and
its officers, directors, employees, shareholders, parents, subsidiaries,
affiliates, and agents may respond accurately and fully to any question,
inquiry, or request for information when required by legal process or in
connection with a government investigation. In addition, nothing in this
provision or this Agreement is intended to prohibit or restrain Participant in
any manner from making disclosures that are protected under the whistleblower
provisions of federal or law or regulation.

4. Treatment of Confidential Information and Trading of Common
Stock.  Participant acknowledges and agrees that Participant has a fiduciary
duty and obligation to maintain the confidentiality of any confidential
information of the Company disclosed to Participant or learned by Participant as
a director of the Company or otherwise.  Participant acknowledges that
Participant may not trade in the Company’s common stock while Participant is in
possession of material non-public information or while Participant is subject to
any blackouts contained in the Company’s insider trading policy.

5. Indemnification Agreement.  The Company hereby acknowledges and affirms its
obligations pursuant to that certain indemnification agreement between the
Company and Participant dated December 7, 2016 (the “Indemnification
Agreement”).

6.  Governing Law. This Agreement shall be governed by, and construed and
enforced in accordance with, the laws of the State of Delaware (other than its
laws respecting choice of law).

7. Entire Agreement. This Agreement, the Indemnification Agreement and the
Options constitute the entire obligation of the parties hereto with respect to
the subject matter hereof and shall supersede any prior expressions of intent or
understanding with respect to this matter.

8.  Amendment. Any amendment to this Agreement shall be in writing and signed by
the Company and the Participant.

9.  Waiver; Cumulative Rights. The failure or delay of either party to require
performance by the other party of any provision hereof shall not affect its
right to require performance of such provision unless and until such performance
has been waived in writing. Each and every right hereunder is cumulative and may
be exercised in part or in whole from time to time.

 

10.  Counterparts. This Agreement may be signed in two counterparts, each of
which shall be an original, but both of which shall constitute but one and the
same instrument.

11.  Headings. The headings contained in this Agreement are for reference
purposes only and shall not affect the meaning or interpretation of this
Agreement.

12.  Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon each successor and assign of the Company. All obligations imposed
on the Participant, and all rights granted to the Company hereunder, shall be
binding upon the Participant’s heirs, legal representatives and successors.

 

 

 

 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
an officer thereunto duly authorized, and the Participant has hereunto set his
or her hand, all as of the day and year first above written.

 

 

 

 

ARAVIVE, INC.

 

 

By:

 

 /s/ Vinay Shah          

 

 

Vinay Shah

 

 

Chief Financial Officer

 

PARTICIPANT:

 

 

By:

 

 /s/ Srinivas Akkaraju

Name:

 

Srinivas Akkaraju

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

Schedule A

 

Name

 

Grant

Number

 

Grant

Date

 

Plan/Type

 

Grant

Shares

 

Price

 

Exercised/

Released

 

Vested

 

Unvested

 

Outstanding/

Unreleased

 

Exercisable/

Releasable

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Akkaraju, Srinivas

 

000546

 

06/29/2015

 

2014/NQ

 

2,183

 

$88.380

 

0

 

2,183

 

0

 

2,183

 

2,183

 

 

000552

 

06/29/2015

 

2014/RSU

 

762

 

$0.000

 

762

 

762

 

0

 

0

 

0

 

 

000670

 

06/14/2016

 

2014/RSU

 

1,150

 

$0.000

 

1,150

 

1,150

 

0

 

0

 

0

 

 

000671

 

06/14/2016

 

2014/NQ

 

4,786

 

$65.220

 

0

 

4,786

 

0

 

4,786

 

4,786

 

 

000672

 

03/21/2014

 

2014/NQ

 

3,159

 

$126.000

 

0

 

3,159

 

0

 

3,159

 

3,159

 

 

000832

 

05/25/2017

 

2014/RSU

 

580

 

$0.000

 

580

 

580

 

0

 

0

 

0

 

 

000840

 

05/25/2017

 

2014/NQ

 

1,141

 

$94.950

 

0

 

1,141

 

0

 

1,141

 

1,141

 

 

000903

 

12/20/2017

 

2014/RSU

 

1,866

 

$0.000

 

1,866

 

1,866

 

0

 

0

 

0

 

 

AR000074

 

01/03/2019

 

2014/NQ

 

4,688

 

$3.610

 

0

 

4,688

 

0

 

4,688

 

4,688

 

 

AR000090

 

09/12/2019

 

2019/NQ

 

7,500

 

$5.770

 

0

 

3,750

 

3,750

 

7,500

 

3,750

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

27,815

 

 

 

4,358

 

24,065

 

3,750

 

23,457

 

19,707

 

 

 